           Case 5:14-fj-00005-HE Document 232 Filed 03/11/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

UNIVERSITAS EDUCATION, LLC,                        §
     Petitioner/Judgment Creditor,                 §
                                                   §
v.                                                 §                Civil Action No.: 14-FJ-05-HE
                                                   §
AVON CAPITAL, LLC,                                 §
    Respondent/Judgment Debtor,                    §
                                                   §
ASSET SERVICING GROUP, LLC,                        §
     Respondent/Garnishee,                         §
                                                   §
SDM HOLDINGS, LLC,                                 §
     Respondent/Garnishee,                         §
                                                   §
And                                                §
                                                   §
AVON CAPITAL, LLC, a Wyoming                       §
Limited liability company,                         §
      Intervenor.                                  §

                GARNISHEE SDM HOLDINGS, LLC’S NOTICE OF FILING
                      ANSWER AND SUPPLEMENTAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES, SDM Holdings, LLC (SDM” or “Garnishee”), complaining of Plaintiff

and Garnishor Universitas Education, LLC (“Universitas” or “Plaintiff”), and files this Notice of

Filing Answer and Supplemental Answer as ordered by the Court. [Dkt 230], subject to SDM’s

concurrently filed Motion for Relief from Judgment or Order and Motion to Amend a Judgment

(“SDM’s Motion”) 1 and SDM’s prior motion for summary judgment denied by the Court. SDM

would respectfully show as follows:



1
 The February 26, 2021 Order [Dkt 230] requires SDM to file an answer to the December 3, 2015 Writ of
Garnishment [Dkt 13] within thirty days, or by March 28, 2021.

GARNISHEE SDM HOLDINGS, LLC’S NOTICE OF FILING
ANSWER AND SUPPLEMENTAL ANSWER
I:\14184\Oklahoma\Pleadings\Notice of Filing Answer and Supp Answer.210311..docx                  Page 1 of 3
            Case 5:14-fj-00005-HE Document 232 Filed 03/11/21 Page 2 of 3




       1.      On February 28, 2020, SDM filed its Motion for Summary Judgment [Dkt 192] and

attached SDM’s “Non-Continuing and General Garnishee’s Answer/Affidavit” [“SDM’s

Answer”) as an exhibit. [Dkt 192-1]

       2.      Without waiving SDM’s requested relief in SDM’s Motion and without waiving

SDM’s rights to appeal the Court’s rulings in this case, SDM is re-filing SDM’s Answer/Affidavit

and also the Supplemental Answer as an attachment to this Notice to demonstrate SDM’s

compliance with the Court’s February 26, 2021 Order.

       3.      SDM’s answer to the Writ of General Execution is that SDM is not a judgment

debtor regarding the registered judgment [Dkt 1] and thus SDM’s assets are not assets of a

judgment debtor and are not subject to seizure pursuant to the Writ of General Execution. [Dkt 10]

Rule 69 does not give to judgment creditor any right to subject to judgment property of persons

other than judgment debtor nor to require disclosure of assets of persons other than judgment

debtor. Burak v. Scott, 29 F. Supp. 775, 1939 U.S. Dist. LEXIS 2139 (D.D.C. 1939); see FED. R.

CIV. P. 69.

                                    RELIEF REQUESTED

       WHEREFORE, PREMISES CONSIDERED, SDM Holdings, LLC prays that SDM have

judgment that Plaintiff take nothing by its claims, and SDM have judgment against the Plaintiff

for attorneys’ fees, pre-judgment and post-judgment interest, cost of suit; and such other and

further relief, at law and in equity, which SDM may be entitled.




GARNISHEE SDM HOLDINGS, LLC’S NOTICE OF FILING
ANSWER AND SUPPLEMENTAL ANSWER
I:\14184\Oklahoma\Pleadings\Notice of Filing Answer and Supp Answer.210311..docx       Page 2 of 3
          Case 5:14-fj-00005-HE Document 232 Filed 03/11/21 Page 3 of 3




                                            Respectfully submitted,

                                            s/ Jeffrey R. Sandberg
                                            Jeffrey R. Sandberg, Texas Bar No. 00790051
                                            Palmer Lehman Sandberg, PLLC
                                            8350 North Central Expressway, Suite 1111
                                            Dallas, TX 75206
                                            Telephone: (214) 242-6444
                                            Facsimile: (214) 265-1950
                                            E-mail: jsandberg@pamlaw.com
                                            (ADMITTED PRO HAC VICE)

                                            Attorneys for Garnishee
                                            SDM Holdings, LLC

                               CERTIFICATE OF SERVICE

I hereby certify that on this 11th day of March, 2020, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing. Based on the records currently
on file, the Clerk of Court will transmit a Notice of Electronic Filing to the following ECF
registrants:

Alan Rupe
Gerald Green
Melvin McVay
Clayton Ketter
Joshua Greenhaw

                                                    s/ Jeffrey R. Sandberg




GARNISHEE SDM HOLDINGS, LLC’S NOTICE OF FILING
ANSWER AND SUPPLEMENTAL ANSWER
I:\14184\Oklahoma\Pleadings\Notice of Filing Answer and Supp Answer.210311..docx     Page 3 of 3
